     Case 2:19-cv-05837-CJC-ADS Document 13 Filed 12/04/20 Page 1 of 1 Page ID #:2248




 1

 2
                                                                                   JS-6
 3

 4

 5

 6

 7

8                              UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10

11     JAMIE WARREN WILLARD,                      Case No. 2:19-05837 CJC (ADS)

12                               Petitioner,

13                               v.               JUDGMENT

14     JOSIE GASTELO, Warden,

15                               Respondent.

16

17           Pursuant to the Court’s Order Accepting Report and Recommendation of United

18     States Magistrate Judge, Accepting Order Re: Motion for Stay, and Dismissing Case, IT

19     IS HEREBY ADJUDGED that the above-captioned case is dismissed with prejudice.

20

21

22     DATED: December 4, 2020          ____________________________________
                                        THE HONORABLE CORMAC J. CARNEY
23                                      United States District Judge

24
